IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-50123
                          Conference Calendar
                           __________________


EUGENE SPENCER, JR.,

                                       Plaintiff-Appellant,

versus

CHARLES T. CONAWAY ET AL.,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-95-CV-967
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Eugene Spencer, Jr., Texas inmate #245350, appeals the

district court's dismissal, with prejudice, of his civil rights

complaint as frivolous.    We have reviewed the record, the

district court's opinion, and appellant's brief and discern no

reversible error.

     "[C]ivil tort actions are not appropriate vehicles for

challenging the validity of outstanding criminal judgments."

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50123
                                 -2-

Heck v. Humphrey, 114 S. Ct. 2364, 2372 (1994).     In order to

recover damages for harm caused by actions whose unlawfulness

would render a conviction or sentence invalid, the "plaintiff

must prove that the conviction or sentence has been reversed on

direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called

into question by a federal court's issuance of a writ of habeas

corpus."   Id.   Spencer's claims call into question the validity

of his conviction and sentence and may not be considered in a

civil rights action under the rule in Heck because Spencer has

not demonstrated that his conviction and sentence have been

invalidated.

     This appeal is frivolous and therefore is DISMISSED.     See

5th Cir. R. 42.2.   We caution Spencer than any additional

frivolous appeals filed by him will invite the imposition of

sanctions.   To avoid sanctions, Spencer is further cautioned to

review all pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.